Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed medical control device comprising, inter alia, “the image sensor including a plurality of pixels configured to receive light from an object illuminated with the plurality of pulses and generate pixel signals, the light source control circuitry configured to set different crest values for at least two pulses of the plurality of pulses based on a reference value in accordance with an image output from the image sensor”.
Kagawa discloses a “medical control device (endoscope system 1; fig 2; embodiment of [0032-0081]) comprising: a light source controller (431) configured to control operations of a light source (51) configured to emit pulsed light according to a pulsed current, the light source controller being configured to modulate the pulsed light by changing a crest value of the pulsed current and emit the pulsed light a plurality of times from the light source in one frame ([0039]); an imaging controller (control unit 43) configured to control operations of an image sensor (imaging unit 24) including a plurality of pixels configured to receive light from an object illuminated with the pulsed light and generate a pixel signal ([0042-0043]), the imaging controller being configured to cause the image sensor to sequentially generate the pixel signal at a specific frame rate ([0051] describes the operation of the device in a frame timing context, i.e. “for each frame”); and an image processor configured to generate, from the pixel signal, a pseudo pixel signal corresponding to a pixel signal when the pixels are exposed in an illumination period of the specific pulsed light, the image processor being configured to use, when generating the pseudo pixel signal, for a specific horizontal line among horizontal lines of the pixels, a pixel signal obtained by multiplying the pixel signal for specific one frame from each pixel of the specific horizontal line by a ratio of an amount of exposure of the specific pulsed light made in the specific one frame to a total exposure amount obtained by adding each exposure amount of all of the pulsed lights exposing the specific horizontal line within the specific one frame including an illumination period of the specific pulsed light, wherein the exposure amount is a value defined by a pulse width and the crest value of the pulsed current (in light of the 112b issues, until which issues are resolved, this function will be interpreted as generating an illumination pixel signal based on overlap/nonoverlap timing.  As such, Kagawa discloses at [0051], fig 5, generating the illumination time pixel signal “according to an overlapping state between the illumination timing and the illumination period of the pulsed light of the light source device 5 and the read timing of the pixel signal read by the reading unit 243”.  Specifically, it details for the overlap line, the image processing unit 45 “generates the illumination time pixel signal based on a pixel signal of the overlap line read at an overlap timing that overlaps with the illumination period of the pulsed light and a pixel signal of an overlap line in a pixel signal of a frame that is read first after the overlap timing”.  For the nonoverlap line, the image processing unit “generates the illumination time pixel signal based on a pixel signal of a non-overlap pixel line in a pixel signal of a frame that is read first after the illumination period of the pulsed light in which the illumination time pixel signal is generated”).  
However, Kagawa does not disclose “the image sensor including a plurality of pixels configured to receive light from an object illuminated with the plurality of pulses and generate pixel signals, the light source control circuitry configured to set different crest values for at least two pulses of the plurality of pulses based on a reference value in accordance with an image output from the image sensor” and therefore does not meet all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jae Woo/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        8/15/22